MEMORANDUM **
John Smith appeals the district court’s denial of his 28 U.S.C. § 2241 petition challenging the Bureau of Prison’s eligibility requirements for early release under the Residential Drug Abuse Program pursuant to 18 U.S.C. § 3621(e). Because the Bureau of Prisons has since released Smith from custody, we lack the ability to remedy his grievance, which renders moot his petition. See Munoz v. Rowland, 104 F.3d 1096, 1097-98 (9th Cir.1997).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.